Citation Nr: 1445056	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-26 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran a compensable disability rating for his service-connected bilateral hearing loss.  The Veteran then perfected a timely appeal of this issue.

In July 2012, the Veteran testified before the undersigned at the local RO in Waco, Texas (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.

In May 2013, the Board remanded this appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  

Upon remand, the AMC issued another rating decision in September 2013, which increased the disability rating for the bilateral hearing loss to 20 percent.  The 20 percent rating was made retroactively effective from November 30, 2009, the date of the increased rating claim.  The Veteran continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

Following the most recent readjudication of this appeal in the January 2014 Supplemental Statement of the Case (SSOC), additional lay and medical evidence was added to the record.  However, the Veteran waived his right to have the Agency of Original Jurisdiction (AOJ) initially consider this evidence in a statement dated in August 2014.  38 C.F.R. §§ 20.800, 20.1304 (2013).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDING OF FACT

Throughout the entire appeal period, the Veteran's bilateral hearing loss has been manifested by, at worst, Level VI hearing in the right ear and Level IV hearing in the left ear.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for the Veteran's service-connected bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  


I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the initial adjudication of the Veteran's increased rating claim, a letter dated in December 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The United States Court of Appeals for Veterans Claims (Court) held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify the claimant that:  1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability; 2) a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment; and, 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

This action was accomplished by the December 2009 notice letter to the Veteran regarding his increased rating claim.  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2013) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disability currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  VA addendum medical opinions were also obtained in September 2013 and December 2013.  38 C.F.R. § 4.2 (2013).  The evidence of record does not suggest that the Veteran's bilateral hearing loss has worsened since the last VA examination in June 2013.  Consequently, another examination to evaluate the severity of this disability is not warranted because there is sufficient evidence already of record to fairly decide this claim insofar as assessing the severity of the disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

With regard to the VA examinations of record, the Board calls attention to Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak, the Court held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id.  In this regard, at the June 2013 VA examination, the Veteran described difficulty understanding speech.  The June 2013 VA examiner found that the Veteran's bilateral hearing loss does impact the ordinary conditions of his daily life, to include the ability to work.  In a December 2013 addendum opinion, the June 2013 VA examiner added that the Veteran's word recognition abilities would likely decrease in the presence of background noise.  The examiner pointed out that the Veteran has hearing aids that would likely help but he would still have limited benefit in the presence of background noise.  The Board finds that this VA medical opinion adequately describes the functional effects of the Veteran's disability, as it demonstrates that the VA examiner elicited information from the Veteran about the effects of his disability at the examination.  Martinak, 21 Vet. App. at 455.

In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) (2013) in considering whether referral for an extraschedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The VA Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  Therefore, the most recent June 2013 VA examination is not defective under Martinak.  21 Vet. App. at 455.    

Furthermore, the Veteran was afforded a Board hearing in July 2012.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2013); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the VLJ specifically noted the issue as "entitlement to an increased rating for bilateral hearing loss."  See Board hearing transcript, page 2.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  Id.  The VLJ noted the element of the claim that was lacking to substantiate the claim for benefits (i.e., "why you feel you're entitled to a higher rating for your disability" and "evidence showing that you do meet the criteria for the next disability rating").  Id.  The VLJ and representative then asked the Veteran questions regarding this element of his claim.  The VLJ and representative asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its July 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for another VA examination, which he had in June 2013.  VA addendum medical opinions were also obtained in September 2013 and December 2013.  Additionally, the remand directed the AMC to readjudicate the claim, which was accomplished in the January 2014 Supplemental Statement of the Case (SSOC).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of January 2003 granted service connection for the Veteran's bilateral hearing loss.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of a 20 percent evaluation for his bilateral hearing loss under DC 6100.  38 C.F.R. §§ 4.85, 4.86.  The Veteran seeks an increased disability rating.

Disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  VA regulations require that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state- licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  Id.





	

























(CONTINUED ON NEXT PAGE)


38 C.F.R. § 4.85.

In addition, 38 C.F.R. § 4.86 specifies two exceptional patterns of hearing impairment.  The first exceptional pattern exists when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  In this circumstance, the rating specialist must determine the auditory acuity level for each ear from either Table VI or Table VIA, whichever results in the higher level.  Id.  The second exceptional pattern exists when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(b).  In this instance, the auditory acuity level for each ear will be selected from either Table VI or Table VIA, whichever results in the higher level.  Id.  Then, that level would be elevated to the next higher level.  Id.  

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his service-connected bilateral hearing loss.  38 C.F.R. §§ 4.85, 4.86, DC 6100.

As the Veteran filed his increased rating claim on November 30, 2009, the Board will consider whether it was factually ascertainable that an increase occurred within one year prior to the claim (i.e., November 30, 2008).  Since November 30, 2008, in a November 2009 letter, the Veteran's treating private physician, Dr. J.P., stated that the Veteran had difficulty with hearing during one-on-one conversations, in a noisy environment, during television use, and during telephone conversations, even with amplification.  Dr. J.P. stated the Veteran's physical examination revealed "mild to severe sensorineural hearing loss bilaterally.  His discrimination [was] in sixtieth percentile."  

In December 2009, the Veteran was afforded a VA audiological examination.  The examination revealed the following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Average
RIGHT
20
35
60
70
46
LEFT
20
30
60
70
45

Using the Maryland CNC test, the speech recognition scores were 92 percent in both ears.  

The mechanical application of the above test results compels a numeric designation of Level I in the right ear and Level I in the left ear.  These results do not warrant the application of Table VIa under 38 C.F.R. § 4.86(a).  Consequently, the values from Table VI are used.  Under Table VII (38 C.F.R. § 4.85), the designation of Level I in the right ear and Level I in the left ear requires the assignment of a 0 percent evaluation under DC 6100.  38 C.F.R. § 4.85.

In an April 2010 letter, Dr. J.P. stated that the Veteran had difficulty with hearing during one-on-one conversations, in a noisy environment, during television use, and during telephone conversations, even with amplification.  Dr. J.P. indicated that during his examination of the Veteran, the Veteran had a difficult time with normal conversation, even with amplification.  Dr. J.P. stated that the Veteran's physical examination revealed "mild to severe sensorineural hearing loss bilaterally.  His discrimination [was] in sixtieth percentile."  Dr. J.P. indicated that a "50 word list" was utilized at the November 2009 examination noted above.  As the Maryland CNC test was not utilized, the results cannot be used for evaluation purposes.  See 38 C.F.R. § 4.85(a) (2013).  Upon reviewing the December 2009 VA examination, Dr. J.P. maintained that the findings from the VA evaluation were not consistent with the current severity of the Veteran's hearing loss.  

Accordingly, in May 2010, the Veteran was afforded another VA audiological examination.  The examination revealed the following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Average
RIGHT
30
60
70
75
59
LEFT
45
60
70
70
61

Using the Maryland CNC test, the speech recognition score for the right ear was 96 percent, and the speech recognition score for the left ear was 92 percent.  

The mechanical application of the above test results compels a numeric designation of Level II in the right ear and Level II in the left ear.  These results do not warrant the application of Table VIa under 38 C.F.R. § 4.86(a).  Consequently, the values from Table VI are used.  Under Table VII (38 C.F.R. § 4.85), the designation of Level II in the right ear and Level II in the left ear requires the assignment of a 0 percent evaluation under DC 6100.  38 C.F.R. § 4.85.

In pertinent part, in May 2011 and December 2011, the Veteran was provided VA audiograms for the purpose of fitting him for his hearing aids.  However, these VA treatment records cannot be used for rating purposes as the VA audiologists did not utilize the Maryland CNC test.  The CIDW-22 may not be used to evaluate hearing loss for compensation purposes. 

At his July 2012 Board hearing, the Veteran testified that he had a hard time understanding conversations when background noise was present, even with his hearing aids in.  The Veteran often had to guess what someone was saying or ask for further clarification from the speaker.  The Veteran's hearing was much better in a controlled environment.  He testified that his prior VA audiological examinations in December 2009 and May 2010 did not adequately portray his current bilateral hearing loss.  At his Board hearing, the Veteran testified that Dr. J.P. and the May 2011 VA physician did not use the Maryland CNC tests when testing the Veteran's bilateral hearing loss.  The Veteran also testified that he used hearing aids.  

In June 2013, the Veteran was provided an audiogram by a private audiologist, Dr. J.A.D.  The results were provided in graphical form.  Dr. J.A.D. utilized the NU-6 word list thereby rendering the results invalid for evaluation purposes.  Dr. J.A.D. summarized the results by stating that the Veteran had an overall decrease since his audiogram in 2009.  Dr. J.A.D. stated that the Veteran's "WRS very poor @ 'normal' conversational level - improves increase in 5L level."  No further information was provided.

Accordingly, in June 2013, the Veteran was afforded another VA audiological examination.  The examination revealed the following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Average
RIGHT
40
60
70
95
66
LEFT
50
65
75
80
68

Using the Maryland CNC test, the speech recognition score for the right ear was 72 percent, and the speech recognition score for the left ear was 80 percent.  

The mechanical application of the above test results compels a numeric designation of Level VI in the right ear and Level IV in the left ear.  These results do not warrant the application of Table VIa under 38 C.F.R. § 4.86(a).  Consequently, the values from Table VI are used.  Under Table VII (38 C.F.R. § 4.85), the designation of Level VI in the right ear and Level IV in the left ear requires the assignment of a 20 percent evaluation under DC 6100.  38 C.F.R. § 4.85.

In September 2013, the June 2013 VA examiner provided an addendum opinion following a review of the Veteran's claims file.  The examiner reviewed the April 2010 opinion from Dr. J.P., in which Dr. J.P. stated that, "the results from the evaluation at the VA is not consistent with the severity of hearing loss that this patient clinically has."  The examiner reviewed an April 2008 audiological examination from Dr. J.P. (dated prior to November 30, 2008 - one year prior to the Veteran filing his increased rating claim), in which the Veteran's word recognition scores were at 76 percent and 84 percent using a CD, NU6 Word List.  The examiner noted that this Word List is different than that used by VA for Compensation and Pension (C&P) examinations.  The examiner stated that VA examiners are required to use the Maryland CNC list.  The examiner further added that, according to Thornton and Raffin tables, considering a score of 76 percent, a difference between 58 and 90 percent is not significant in word recognition testing, and considering a score of 84 percent, a difference between 68 and 94 percent is not significant.  Thus, the examiner opined that the Veteran's word recognition scores differing between private and VA exams are not significantly different according to research standards.  The examiner noted that Dr. J.P. commented that bone conduction scores were not recorded.  In this regard, the examiner stated that bone conduction testing is required on C&P examinations, but they are not listed on national VA templates recording C&P audiological thresholds.  The examiner summarized the opinion by stating that all of the VA audiological examinations from 2009, 2010, 2011, and 2013 have consistent thresholds and word recognition scores.

In December 2013, the June 2013 VA examiner provided another addendum opinion following another review of the Veteran's claims file.  The examiner stated that the Veteran's records from 2004, 2008, 2009, and 2011 were reviewed
again.  The examiner stated that changes in thresholds have occurred over time for the Veteran.  The examiner indicated that the Veteran might experience difficulty
understanding speech due to moderate to severe middle to high frequency hearing
loss.  The examiner stated that this would be consistent with the Veteran's current word recognition scores, and the Veteran's word recognition abilities would likely decrease in the presence of background noise.  The examiner noted that the Veteran has hearing aids, which would likely help but he would still have limited benefit in the presence of background noise.

In a February 2014 letter, Dr. J.P. stated that the Veteran was complaining of more difficulty understanding in most communication situations.  Dr. J.P. indicated that the Veteran's most recent audiogram from January 22, 2014 (conducted by Dr. J.A.D.), showed a mild sensorineural hearing loss at 500 Hertz sloping to a severe sensorineural hearing loss bilaterally.  His word recognition scores were poor with 36 percent on the right ear and 44 percent on the left ear under a normal conversation level of 6OdBH1.  Dr. J.P. stated that the Veteran's word recognition scores have declined since a December 2011 VA audiogram, which showed fair to good word recognition scores.  Dr. J.P. stated that the Veteran's current word recognition scores were consistent with his recent complaint of a worsening in understanding communication.  Dr. J.P. did not indicate if the Maryland CNC test was utilized in determining the Veteran's speech discrimination scores.  The Board presumes that Dr. J.P. relied on test results that did not utilize the Maryland CNC test based on past practices by Dr. J.A.D.; therefore, these results cannot be considered for evaluation purposes.  The Board also notes that the December 2011 VA audiogram in the VA treatment records does not provide the Veteran's speech recognition scores, contrary to Dr. J.P.'s belief.  Thus, it is possible that Dr. J.P. is referring to the December 2009 VA audiological examination (and not the December 2011 VA treatment record), which he previously reviewed and provided a medical opinion on.

The remaining VA and private treatment records in the claims file do not provide contrary results to those discussed above.  Thus, based on the VA examinations, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for his service-connected bilateral hearing loss.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  

The Board has considered the statements from the Veteran and Dr. J.P. regarding their beliefs about the inadequacies of the VA examinations; however, the Board finds that the VA medical evidence outweighs the private medical evidence in support of granting the Veteran a higher disability rating for his service-connected bilateral hearing loss.  The regulation is clear; the Maryland CNC test must be utilized for evaluation purposes.  Moreover, an invalid portion of the examination renders the entire examination invalid.  In other words, the Board may not disregard the fact that an audiogram did not utilize the proper test and otherwise use the puretone thresholds demonstrated on examination for evaluation purposes.   Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  38 CFR § 4.85(c) (2013).  Table VIa, however, will only be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  Id.  Also, the Board finds that the 2013 VA examiner provided a credible explanation for the differing test results.  It is also notable that the Veteran has been given the benefit of the doubt and awarded a 20 percent rating for his entire appeal period despite the fact that only the most recent VA examination displayed findings sufficient for a 20 percent rating.  Thus, the Board finds that the Veteran's lay statements and the statements of Dr. J.P. concerning the severity of the Veteran's bilateral hearing loss have been considered in giving the Veteran the benefit of the doubt and assigning him a 20 percent rating for the entire appeal period.

Thus, based on the VA examinations, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for his service-connected bilateral hearing loss.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  

In forming this decision, the Board has considered the lay statements of record from the Veteran, his daughter, and his son-in-law, to include graphs created and submitted by the Veteran to show the ranges in his bilateral hearing loss at the VA and private examinations.  The Board notes that in adjudicating a claim, the competence and credibility of the lay statements must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran, his daughter, and his son-in-law are competent to give evidence about what they observe or experience.  For example, the Veteran is competent to report that he experiences certain symptoms, such as difficulty hearing, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As stated above, however, disability ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Audiometric exams are to be administered by state-licensed audiologists, not lay persons.  See 38 C.F.R. § 4.85(a) (2013).  For these reasons, greater evidentiary weight is placed on the VA examination findings.  

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected bilateral hearing loss more nearly met or nearly approximated the criteria for a higher disability rating.  Accordingly, staged ratings are not for application in the instant case.

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim - in turn meaning there is no reasonable doubt to resolve in his favor and his claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Extraschedular and TDIU Evaluation

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the 
service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Here, at his July 2012 Board hearing, the Veteran testified that he had a hard time understanding conversations when background noise was present, even with his hearing aids in.  The Veteran often had to guess what someone was saying or ask for further clarification from the speaker.  In November 2009 and April 2010 letters, the Veteran's treating private physician, Dr. J.P., stated that the Veteran had difficulty with hearing during one-on-one conversations, in a noisy environment, during television use, and during telephone conversations, even with amplification.  Additionally, at the June 2013 VA examination, the Veteran described difficulty understanding speech.  The June 2013 VA examiner found that the Veteran's bilateral hearing loss does impact the ordinary conditions of his daily life, to include the ability to work.  In a December 2013 addendum opinion, the June 2013 VA examiner added that the Veteran's word recognition abilities would likely decrease in the presence of background noise.  The examiner pointed out that the Veteran has hearing aids that would likely help but he would still have limited benefit in the presence of background noise.  The remaining evidence of record does not provide contrary evidence in this regard.  The Veteran has not described exceptional or unusual features associated with his hearing loss.  There is no doubting the Veteran's symptoms cause some impairment in his functioning and capacity.  However, the extent of his impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of his disability.  

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Referral for consideration of an extraschedular rating is not warranted.

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board also recognizes that the Court has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  While the Veteran reported that his bilateral hearing loss impacted his daily activities, he did not definitively contend that his bilateral hearing loss rendered him unemployable and the evidence does not otherwise suggest that this is the case.  Thus, for these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record in regard to the rating issue before the Board.




ORDER

Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss is denied.



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


